BLD-192                                                         NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT
                                   ___________

                                       No. 16-1508
                                       ___________

                               In re: THOMAS E. NOBLE,
                                                    Petitioner
                         ____________________________________

                       On a Petition for Writ of Mandamus from the
                  United States District Court for the District of Delaware
                           (Related to Civ. No. 1:16-cv-00043)
                       ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   March 24, 2016
               Before: FUENTES, KRAUSE and SCIRICA, Circuit Judges

                               (Opinion filed: April 1, 2016)
                                       _________

                                        OPINION*
                                        _________

PER CURIAM

       Thomas E. Noble, who is currently facing criminal charges in Delaware Superior

Court, filed this pro se petition for a writ of mandamus. He seeks an order directing the

United States District Court for the District of Delaware to stay his state-court criminal

proceedings pending the resolution of his pre-trial habeas corpus petition, which he filed

in the District Court.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       The day after Noble’s mandamus petition was filed in this Court, the District

Court dismissed Noble’s habeas corpus petition. In that order, the District Court also

denied as moot Noble’s motion for a stay of the state-court proceedings pending the

resolution of his habeas petition. Because the District Court has adjudicated Noble’s

request for habeas corpus relief, his mandamus petition—in which he seeks a stay

pending the resolution of his habeas proceedings—is now moot. See Blanciak v.

Allegheny Ludlum Corp., 77 F.3d 690, 698-99 (3d Cir. 1996) (“If developments occur

during the course of adjudication that . . . prevent a court from being able to grant the

requested relief, the case must be dismissed as moot.”). We will thus dismiss his request

for mandamus relief.




                                              2